FIRST AMENDMENT TO CREDIT AGREEMENT

FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of March 31,
2006, among STARWOOD HOTELS & RESORTS WORLDWIDE, INC., a Maryland corporation
(the “Corporation”), STARWOOD HOTELS & RESORTS, a Maryland real estate
investment trust (“Starwood REIT”), each additional DOLLAR REVOLVING LOAN
BORROWER from time to time party to the Credit Agreement as referred to below,
each additional ALTERNATE CURRENCY REVOLVING LOAN BORROWER from time to time
party to the Credit Agreement as referred to below, the LENDERS from time to
time party to the Credit Agreement (the “Lenders”) and DEUTSCHE BANK AG NEW YORK
BRANCH, as Administrative Agent (in such capacity, the “Administrative Agent”).
Unless otherwise defined herein, all capitalized terms used herein shall have
the respective meanings provided such terms in the Credit Agreement referred to
below.

W I T N E S S E T H:

WHEREAS, the Borrowers, the Lenders, the Administrative Agent, JPMORGAN CHASE
BANK, N.A. and SOCIETE GENERALE, as Syndication Agents, BANK OF AMERICA, N.A.
and CALYON NEW YORK BRANCH, as Documentation Agents, and DEUTSCHE BANK
SECURITIES INC., J.P. MORGAN SECURITIES INC. and BANC OF AMERICA SECURITIES LLC,
as Lead Arrangers and Book Running Managers, are parties to that certain Credit
Agreement, dated as of February 10, 2006 (the “Credit Agreement”); and

WHEREAS, subject to the terms and conditions of this Amendment, the Lenders and
the Borrowers wish to (x) amend certain provisions of the Credit Agreement and
(y) enter into certain agreements with respect to the Credit Agreement, in each
case as herein provided.

     
 
  NOW, THEREFORE, it is agreed:
PART I.
  Acknowledgments and Agreements.
 
   

SECTION 1. Each Designated Incremental RL Lender (as defined below), each other
Lender and each Borrower hereby acknowledges that, as of the First Amendment
Effective Date (as defined below), (i) each Designated Incremental RL Lender has
provided an Incremental Revolving Loan Commitment as contemplated by
Section 1.19 of the Credit Agreement which constitutes a Designated Incremental
RL Commitment (as defined below) and (ii) the Total Designated Incremental RL
Commitment (as defined below) equals $300,000,000.

SECTION 2. Notwithstanding anything to the contrary contained in Section 3.02 of
the Credit Agreement, the Corporation shall not have the right to terminate or
reduce the Total Unutilized Revolving Loan Commitment pursuant to Section 3.02
until the occurrence of the Designated Incremental RL Commitment Termination
Date (as defined below).

PART II. Amendments.

SECTION 1. Section 3.03 is hereby amended by (i) deleting clause (b) of said
Section in its entirety and (ii) inserting the following new clauses (b),
(c) and (d) in lieu thereof:

“(b) In addition to any other mandatory commitment reductions pursuant to this
Section 3.03, the Total Designated Incremental RL Commitment (and the Designated
Incremental RL Commitment of each Designated Incremental RL Lender) shall
terminate in its entirety on the earlier to occur of (x) the 90th day after the
First Amendment Effective Date and (y) the third Business Day following the date
on which the Corporation shall have given written notice to the Administrative
Agent at the Notice Office of its intention to cause a termination of the Total
Designated Incremental RL Commitment pursuant to this Section 3.03(b) (such
earlier date, the “Designated Incremental RL Commitment Termination Date”). The
termination of the Total Designated Incremental RL Commitment and the Designated
Incremental RL Commitment of each Designated Incremental RL Lender pursuant to
this Section 3.03(b) shall result in a reduction to the Total Revolving Loan
Commitment or the Revolving Loan Commitment of the relevant Designated
Incremental RL Lender, as the case may be, in an amount equal to the Total
Designated Incremental RL Commitment or the Designated Incremental RL Commitment
of such Designated Incremental RL Lender, as the case may be, so terminated (as
the same were in effect immediately prior to such termination).

(c) The reduction of the Total Revolving Loan Commitment pursuant to
Section 3.03(a) shall be applied proportionately to reduce the Revolving Loan
Commitment of each RL Lender.

(d) In connection with the mandatory commitment reduction required pursuant to
Section 3.03(b), each of the Borrowers hereby agrees that, if requested by the
Administrative Agent, the relevant Borrowers shall, in coordination with the
Administrative Agent, (x) repay outstanding Dollar Revolving Loans and incur
additional Dollar Revolving Loans from certain other RL Lenders and/or (y) take
such other actions as may be required by the Administrative Agent (including by
requiring new Dollar Revolving Loans to be incurred and added to then
outstanding Borrowings of the respective such Loans, even though as a result
thereof such new Loans (to the extent required to be maintained as Euro Rate
Loans) may have a shorter Interest Period than the then outstanding Borrowings
of the respective such Loans), in each case to the extent necessary so that all
of the RL Lenders effectively participate in each outstanding Borrowing of
Dollar Revolving Loans pro rata on the basis of their Dollar Percentages
(determined after giving effect to the decrease in the Revolving Loan Commitment
of any RL Lender pursuant to Section 3.03(b)); provided that (i) the Corporation
shall pay to the respective RL Lenders any costs of the type referred to in
Section 1.12 in connection with any repayment and/or Borrowing required pursuant
to this Section 3.03(d) and (ii) to the extent Dollar Revolving Loans are to be
so incurred or added to the then outstanding Borrowings of the respective such
Loans which are maintained as Euro Rate Loans, the RL Lenders that have made
such Loans shall be entitled to receive from the respective Borrowers such
amounts, as reasonably determined by the respective RL Lenders, to compensate
them for funding the various Revolving Loans during an existing Interest Period
(rather than at the beginning of the respective Interest Period, based upon
rates then applicable thereto). All determinations by any RL Lender pursuant to
the immediately preceding sentence shall, absent manifest error, be final and
conclusive and binding on all parties hereto.”

SECTION 2. Section 11.01 of the Credit Agreement is hereby amended by inserting
the following new definitions in appropriate alphabetical order:

“Commitments” shall mean, with respect to any RL Lender, at any time, the
Revolving Loan Commitment of such Lender at such time and, unless the context
otherwise requires, any related Sub-Commitment and/or Designated Incremental RL
Commitment of such Lender at such time.

“Designated Incremental RL Lender” shall mean each financial institution party
to the Incremental Revolving Loan Commitment Agreement entered into on the First
Amendment Effective Date and listed on Schedule I-A (as amended by the First
Amendment), as well as any Person which becomes a “Lender” hereunder pursuant to
Section 1.14 or 13.04(b).

“Designated Incremental RL Commitment” shall mean, for each Lender, the amount
set forth opposite such Lender’s name in Schedule I-A (as amended by the First
Amendment) directly below the column entitled “Designated Incremental RL
Commitment,” as the same may be (x) reduced from time to time pursuant to
Sections 3.02, 3.03 and/or 10 and (y) adjusted from time to time as a result of
assignments to or from such Lender pursuant to Section 1.14 or 13.04(b).

“Designated Incremental RL Commitment Termination Date” shall have the meaning
provided in Section 3.03(b).

“First Amendment” shall mean the First Amendment to Credit Agreement, dated as
of March 31, 2006.

“First Amendment Effective Date” shall have the meaning provided in the First
Amendment.

“Total Designated Incremental RL Commitment” shall mean, at any time, the sum of
the Designated Incremental RL Commitments of each of the Designated Incremental
RL Lenders at such time

SECTION 3. Section 11.01 of the Credit Agreement is hereby further amended by
deleting the amount “$25,000,000” appearing in the definition of “Alternate
Currency Revolving Loan Sub-Commitment Sub-Limit” and inserting the amount
“$50,000,000” in lieu thereof.

SECTION 4. Section 13.15 of the Credit Agreement is hereby amended by deleting
the third and fourth sentences of said Section and replacing them with the
following:

“With respect to any Lender, the transfer of the Commitments (and any related
Designated Incremental RL Commitment) of such Lender and the rights to the
principal of, and interest on, any Loan made pursuant to such Commitments (and
any related Designated Incremental RL Commitment) shall not be effective until
such transfer is recorded on the Register maintained by the Administrative Agent
with respect to ownership of such Commitments (and any related Designated
Incremental RL Commitment) and Loans and prior to such recordation all amounts
owing to the transferor with respect to such Commitments (and any related
Designated Incremental RL Commitment) and Loans shall remain owing to the
transferor. The registration of assignment or transfer of all or part of any
Commitments (and any related Designated Incremental RL Commitment) and Loans
shall be recorded by the Administrative Agent on the Register only upon the
acceptance by the Administrative Agent of a properly executed and delivered
Assignment and Assumption Agreement pursuant to Section 13.04(b).” .

SECTION 5. Schedule I-A to the Credit Agreement is hereby amended by deleting
the same in its entirety and inserting new Schedule I-A in the form of
Schedule I-A attached hereto.

SECTION 6. Exhibit K to the Credit Agreement is hereby amended by deleting the
same in its entirety and inserting in lieu thereof Exhibit K hereto.

PART III. Miscellaneous Provisions.

A. Each Guarantor, by its signature below, hereby confirms that its Guaranty
shall remain in full force and effect and its Guaranty covers the obligations of
each of the relevant Borrowers under the Credit Agreement (including, without
limitation, any Revolving Loans made available pursuant to Designated
Incremental RL Commitments), as modified and amended by this Amendment.

B. In order to induce the Lenders to enter into this Amendment, the Corporation
represents and warrants to the Lenders that, on the First Amendment Effective
Date, before, as of and after giving effect to the execution, delivery and
performance by the Corporation of this Amendment and the transactions
contemplated hereby, (i) there shall exist no Default or Event of Default and
(ii) all representations and warranties contained in the Credit Agreement and in
the other Credit Documents are true and correct in all material respects with
the same effect as though such representations and warranties had been made on
the First Amendment Effective Date (it being understood and agreed that any
representation or warranty which by its terms is made as of a specified date
shall be true and correct in all material respects only as of such specified
date).

C. This Amendment is limited as specified and shall not constitute a
modification, acceptance or waiver of any other provision of the Credit
Agreement or any other Credit Document.

D. This Amendment may be executed in any number of counterparts and by the
different parties hereto on separate counterparts, each of which counterparts
when executed and delivered shall be an original, but all of which shall
together constitute one and the same instrument. A complete set of counterparts
shall be lodged with the Corporation and the Administrative Agent.

E. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK.

F. This Amendment shall become effective on the date (the “First Amendment
Effective Date”) when each of the following conditions have been satisfied:

1. The Borrowers, each Guarantor, each Designated Incremental RL Lender and the
Lenders constituting the Required Lenders shall have signed a counterpart hereof
(whether the same or different counterparts) and shall have delivered (including
by way of facsimile transmission) the same to the Administrative Agent (or its
designee).

2. The Corporation, the Administrative Agent and each Designated Incremental RL
Lender shall have delivered an Incremental Revolving Loan Commitment in
accordance with Section 1.19(b) of the Credit Agreement with respect to the
Designated Incremental RL Commitments, and each of the Incremental Revolving
Loan Commitment Requirements required to be satisfied in connection therewith
shall have been satisfied (including, without limitation, the delivery of any
certificates required pursuant to the definition thereof and the legal opinions
required in accordance with Section 1.19(b) of the Credit Agreement).

3. The Corporation shall have paid all amounts, if any, required to be paid
pursuant to Section 1.19(c)(ii).

The Administrative Agent shall promptly deliver notice to the Corporation of the
occurrence of the First Amendment Effective Date.

G. From and after the First Amendment Effective Date, all references in the
Credit Agreement and each of the other Credit Documents to the Credit Agreement
shall be deemed to be references to the Credit Agreement as modified hereby.
This Amendment shall constitute a Credit Document for all purposes under the
Credit Agreement and the other Credit Documents.

[Signatures appear on the following page.]

1

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Amendment as of the date first above
written.

 
 
STARWOOD HOTELS & RESORTS WORLDWIDE, INC., as a Borrower and
Guarantor
By:
Name:
Title:
 
STARWOOD HOTELS & RESORTS, as a Borrower
By:
Name:
Title:
 
STARWOOD CANADA CORP., as an Alternate Currency Revolving Loan Borrower
By:
Name:
Title:
 
SHERATON HOTELS (U.K.) PLC, as an Alternate Currency Revolving Loan Borrower
By:
Name:
Title:
 
SHERATON HOLDING CORPORATION, as a Guarantor
By:
Name:
Title:
 
DEUTSCHE BANK AG NEW YORK BRANCH,
Individually and as Administrative Agent
By:
Name:
Title:
By:
Name:
Title:
 

2